Citation Nr: 1713926	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-04 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for a low back disability rated as 10 percent disabling prior to August 2, 2012, as 40 percent disabling beginning August 2, 2012, as 20 percent disabling beginning October 26, 2012, as 40 percent disabling beginning February 14, 2013, and as 20 percent disabling beginning November 27, 2013.

2.  Entitlement to a rating in excess of 30 percent for irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness.

4.  Entitlement to service connection for allergic skin reaction, to include as due to undiagnosed illness.

5.  Entitlement to service connection for insomnia, to include as due to undiagnosed illness.

6.  Entitlement to service connection for obstructive sleep apnea, to include as due to undiagnosed illness.

7.  Entitlement to service connection for migraines, to include as due to undiagnosed illness.

8.  Entitlement to service connection for a respiratory disability, to include as due to undiagnosed illness.

9.  Entitlement to service connection for nerve entrapment, left elbow, to include as due to undiagnosed illness.

10.  Entitlement to service connection for radiating pain to the left wrist, ulnar entrapment, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran's Representative


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to February 2005.

This matter comes before the Board of Veterans' Affairs (Board) on appeal of rating decisions dated in February 2010, August 2012, and October 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In June 2014 the Veteran's representative testified via telephone before a Decision Review Officer (DRO) at an informal conference.  A transcript of the informal conference is of record.


FINDINGS OF FACT

1.  At the June 2014 DRO conference, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to an increased rating for a low back disability rated as 10 percent disabling prior to August 2, 2012, as 40 percent disabling beginning August 2, 2012, as 20 percent disabling beginning October 26, 2012, as 40 percent disabling beginning February 14, 2013, and as 20 percent disabling beginning November 27, 2013.

2.  At the June 2014 DRO conference, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to a rating in excess of 30 percent for IBS and GERD.

3.  At the June 2014 DRO conference, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness.

4.  At the June 2014 DRO conference, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to service connection for allergic skin reaction, to include as due to undiagnosed illness.

5.  At the June 2014 DRO conference, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to service connection for insomnia, to include as due to undiagnosed illness.

6.  At the June 2014 DRO conference, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to service connection for obstructive sleep apnea, to include as due to undiagnosed illness.

7.  At the June 2014 DRO conference, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to service connection for migraines, to include as due to undiagnosed illness.

8.  At the June 2014 DRO conference, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to service connection for a respiratory disability, to include as due to undiagnosed illness.

9.  At the June 2014 DRO conference, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to service connection for nerve entrapment, left elbow, to include as due to undiagnosed illness.

10.  At the June 2014 DRO conference, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to service connection for radiating pain to the left wrist, ulnar entrapment, to include as due to undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to an increased rating for a low back disability rated as 10 percent disabling prior to August 2, 2012, as 40 percent disabling beginning August 2, 2012, as 20 percent disabling beginning October 26, 2012, as 40 percent disabling beginning February 14, 2013, and as 20 percent disabling beginning November 27, 2013.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to a rating in excess of 30 percent for IBS and GERD.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

4.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for allergic skin reaction, to include as due to undiagnosed illness.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

5.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for insomnia, to include as due to undiagnosed illness.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

6.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for obstructive sleep apnea, to include as due to undiagnosed illness.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

7.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for migraines, to include as due to undiagnosed illness.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

8.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for a respiratory disability, to include as due to undiagnosed illness.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

9.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for nerve entrapment, left elbow, to include as due to undiagnosed illness.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

10.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for radiating pain to the left wrist, ulnar entrapment, to include as due to undiagnosed illness.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, through his representative, at the June 2014 DRO informal conference, has withdrawn his appeal for the issues listed on the title page of this decision.  Specifically, the Veteran's representative testified that if a permanent and total rating was granted for the service-connected posttraumatic stress disorder, the issues currently on appeal will be withdrawn.  In an August 2016 rating decision, the RO granted permanent and total rating for PTSD.  As such, the Veteran's request to withdraw the issues currently on appeal takes effect.  Such withdrawal is effective the date the correspondence was received at the Board.  38 C.F.R. § 20.204 (b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal of these issues.


ORDER

The appeal of the issue of entitlement to an increased rating for a low back disability rated as 10 percent disabling prior to August 2, 2012, as 40 percent disabling beginning August 2, 2012, as 20 percent disabling beginning October 26, 2012, as 40 percent disabling beginning February 14, 2013, and as 20 percent disabling beginning November 27, 2013, is dismissed.

The appeal of the issue of entitlement to a rating in excess of 30 percent for IBS and GERD, is dismissed.

The appeal of the issue of entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness, is dismissed.

The appeal of the issue of entitlement to service connection for allergic skin reaction, to include as due to undiagnosed illness, is dismissed.

The appeal of the issue of entitlement to service connection for insomnia, to include as due to undiagnosed illness, is dismissed.

The appeal of the issue of entitlement to service connection for obstructive sleep apnea, to include as due to undiagnosed illness, is dismissed.

The appeal of the issue of entitlement to service connection for migraines, to include as due to undiagnosed illness, is dismissed.

The appeal of the issue of entitlement to service connection for a respiratory disability, to include as due to undiagnosed illness, is dismissed.

The appeal of the issue of entitlement to service connection for nerve entrapment, left elbow, to include as due to undiagnosed illness, is dismissed.

The appeal of the issue of entitlement to service connection for radiating pain to the left wrist, ulnar entrapment, to include as due to undiagnosed illness, is dismissed.  



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


